GILBERTSON, Circuit Judge
(concurring).
I join in the majority opinion. Standing by itself, however, I cannot argue with the logic of the dissent as to the amount of the monthly payments on the support arrearag-es as ordered by the trial court.
The judges of this state are parents who have raised or are raising children of their own. Weekly trips to the food store provide a continuing education as to the cost of child rearing without need to resort to expert witnesses or law treatises.
Yet the cost of raising the child is not the sole criteria. As noted by the majority, “to avoid grave injustice and inequities, a trial court must adjudicate on the realities of the situation at hand.” State ex rel. Larsgaard v. Larsgaard 298 N.W.2d 381, 384 (S.D.1980).
In this case, the father’s part-time employment left him with a monthly deficit when compared to his expenses. The balance was made up from hand-outs from relatives. The salary and family charity made possible a meager style of living that few would aspire to join.
The ultimate conclusions of the majority and dissent concerning this issue strikingly illustrate the problem faced by the trial court in this case and routinely faced by the circuit courts of this state in matters of domestic relations and child support. There are simply too few dollars to meet even the most modest standard of living. Judges are not dispensers of manna from heaven. Far too often they are called upon to apportion poverty and its accompanying misery by degree based on the type of determinations that are required in support cases such as this.
In theory, ordering $20 per month repayments on an obligation of $5,737.55 is obviously not the most advantageous alternative to the mother and child. However, higher awards by the trial court would invite claims by the defendant of inability to pay and judicially imposed serfdom. After a review of all factors carefully weighed by the trial court in this case, I cannot say that the court abused its discretion in setting the amount of arrearage payments in the manner in which it did.
The amount of current child support of $135 per month together with the arrearag-es as set by the trial court are within the ability of the father to meet. If he continues with his previous deplorable record of support, excuses of inability to pay are without merit, and he should be incarcerated as ordered by the trial court.
SABERS, Justice (concurring in part and dissenting in part).
I concur on Issues I and III, and agree with Justice Miller’s dissent on Issue II.